21-01031-tmd
 21-01031-tmd Doc#2
               Doc#3 Filed
                      Filed07/06/21
                            07/09/21 Entered
                                      Entered07/06/21
                                              07/09/2110:27:05
                                                       09:29:16 Stamped
                                                                 Main Document
                                                                        Summon Pg
                                                                                Pg11ofof22


                                                        U.S. Bankruptcy Court
                                                        Western District of Texas
     In re:
                                                                   Case No.21−10355−tmd
                                                                   Chapter No.11
     CCS ASSET MANAGEMENT, INC.
     Debtor
                                                                   Adv. Proc. No.21−01031−tmd
     CCS ASSET MANAGEMENT, INC.
     Plaintiff
     v.
     BUTTROSS V, INC.
     Defendant



                                                 SUMMONS IN AN ADVERSARY PROCEEDING


     YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
     the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
     agencies shall submit a motion or answer to the complaint within 35 days of issuance.



     Address of Clerk
                         Clerk, U.S. Bankruptcy Court
                         Western District of Texas
                         903 San Jacinto, Ste 322
                         Austin, TX 78701



     At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.



     Name and Address of Plaintiff's Attorney
                     Robert Shannon
                     Parkins Lee & Rubio LLP
                     Pennzoil Place
                     700 Milam St., STE 1300
                     Houston, TX 77002



     If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

     IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
     JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
     DEMANDED IN THE COMPLAINT.


                  Date Issued:
                  07/06/2021


                                                                              Barry D. Knight, Clerk Of Court
 21-01031-tmd Doc#2
21-01031-tmd   Doc#3 Filed
                      Filed07/06/21
                            07/09/21 Entered
                                      Entered07/06/21
                                              07/09/2110:27:05
                                                       09:29:16 Stamped
                                                                 Main Document
                                                                        Summon Pg
                                                                                Pg22ofof22

B2500A (Form 2500A) (12/15)



                                   CERTIFICATE OF SERVICE

       I,     R.J. Shannon                (name), certify that service of this summons and a copy of
the complaint was made      07/06/2021             (date), which is within 7 days after the summons
was issued under Federal Rule of Bankruptcy Procedure 7004(e), by:


             Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
              to: InCorp Services Inc.
                   c/o Buttross V, Inc.
                   815 Brazos St.,
                   Suite 500, Austin, TX 78701
              Personal Service: By leaving the process with the defendant or with an officer or agent
               of defendant at:


              Residence Service: By leaving the process with the following adult at:


             Certified Mail Service on an Insured Depository Institution: By sending the process by
              certified mail addressed to the following officer of the defendant at:



             Publication: The defendant was served as follows: [Describe briefly]



              State Law: The defendant was served pursuant to the laws of the State of
               follows: [Describe briefly]                                                            , as




         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.


       Date 07/06/2021             Signature

               Print Name:                       R.J. Shannon

               Business Address:                 700 Milam Street, Suite 1300

                                                 Houston, Texas 77002
